Upon consideration of the petition filed by Defendants (N.C. Monroe Construction Co. and Travelers Casualty & Surety Co. of America) on the 5th day of May 2005 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th day of August 2005."
Upon consideration of the petition filed on the 19th day of May 2005 by Defendants (N.C. Monroe Construction Co. and Travellers Casualty & Surety Co.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th day of August 2005."